Case: 20-50630     Document: 00515997691         Page: 1     Date Filed: 08/27/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 27, 2021
                                  No. 20-50630                           Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Prince Charles Nana Yaw Owusu Boateng,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                               No. 5:17-CR-880


   Before Owen, Chief Judge, Smith and Graves, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Prince Charles Nana Yaw Owusu Boateng
   appeals the district court’s modified sentence imposing $11,032.03 in
   restitution for his conviction pursuant to a plea agreement on one count of
   access device fraud. The primary issues are whether the district court
   exceeded its statutory authority in setting restitution above $5,191.33, the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50630      Document: 00515997691          Page: 2    Date Filed: 08/27/2021




                                    No. 20-50630


   amount to which Owusu stipulated in his plea agreement, and whether the
   district court exceeded its authority under rule 35(a) of the Federal Rules of
   Criminal Procedure in increasing an initial restitution order of $9,950 to
   $11,032.03. We affirm.
                                            I.
          In November 2017, a federal grand jury indicted Owusu on two counts
   of access device fraud and two counts of aggravated identity theft, charging
   that he used two fraudulently obtained Capital One credit cards for around
   forty unauthorized purchases over the course of a year. Owusu pled guilty to
   Count Two—access device fraud in violation of 18 U.S.C. § 1029(a)(5)—for
   his use of a credit card ending in 5001 between September 30, 2015, and
   September 30, 2016. Owusu admitted that he “used this card to effect
   transactions which had an aggr[eg]ate value [of] over $1000” during that
   one-year period. He stipulated that Capital One “suffered approximately
   [$]5191.33 in losses for [Owusu’s use of] the credit card,” and that restitution
   was mandatory under 18 U.S.C. §§ 3663 and 3664. Owusu agreed to pay
   restitution for “the charged crime and relevant conduct.” Finally, Owusu
   agreed to a standard waiver of his right to appeal his sentence, including “any
   . . . monetary penalty or obligation.”
          In the presentence report (“PSR”), a probation officer concluded that
   Owusu’s relevant offense conduct caused $11,032.03 in losses to Capital
   One. The PSR noted the stipulated $5,191.33 in losses attributable to the 5001
   card, but the PSR also listed a loss amount of $5,840.70 for Boateng’s
   unauthorized use of another credit card during the same one-year period,
   which was charged in Count 1. The PSR concluded that restitution in the
   amount of $11,032.03 was required under 18 U.S.C. § 3663A, the Mandatory
   Victims Restitution Act. Owusu objected to the PSR and argued that he was
   responsible for less than $10,000 in restitution but he did not advocate a




                                            2
Case: 20-50630       Document: 00515997691          Page: 3    Date Filed: 08/27/2021




                                     No. 20-50630


   specific amount. At the sentencing hearing, Owusu developed this objection
   and asked that restitution be set below $10,000. Owusu acknowledged that
   the district court had authority to set restitution above the $5,191.33 figure to
   which he agreed in his plea, but he argued that the government’s requested
   $11,032.03 figure was unfair given his financial situation and risk of
   deportation, and given his substantial cooperation with the government. The
   government argued that Owusu caused $11,032.03 in losses and requested
   restitution in that amount, but the government did not contend that the
   district court lacked discretion to deviate from that figure. The district court
   ultimately concluded that the government “could pursue restitution for
   losses arising from [Owusu’s] relevant conduct, not just the conduct
   admitted in his guilty plea,” but the district court set restitution at $9,950.
            Eight days later, the government filed a motion “to amend/correct”
   Owusu’s sentence to set restitution at $11,032.03, arguing that the district
   court lacked discretion to set restitution below $11,032.03. Owusu responded
   that the district court had no authority to make the requested change. On July
   13, 2020, the district court held a hearing on the government’s motion.
   Owusu again asserted that the $11,032.03 figure is unreliable, and that the
   most “reliable way to order restitution” is “to take the 5,000-dollar amount
   agreed to in the plea agreement. But the defense understands the concept of
   relevant conduct and agrees to something more than that.” The government
   responded that any figure less than $11,032.03 would not make Capital One
   whole.
            The district court then explained that at the initial sentencing it had
   concluded “that the 11,000-plus number was the correct number,” but that
   it had “reduced it to $9,950 because I felt [Owusu] wouldn’t be able to pay
   that anyway in full and I could this way mitigate the impact of the sentence
   on his [immigration status,] because he has made great strides and he’s doing
   better and I didn’t want to see him . . . get deported over $50.” The district



                                           3
Case: 20-50630      Document: 00515997691            Page: 4    Date Filed: 08/27/2021




                                      No. 20-50630


   court emphasized that it lacked discretion in setting restitution, but it did not
   cite which statute purportedly limited its discretion. The district court
   concluded that it had “made a mistake of law” in its initial sentence, because
   it “thought that [it] could apply the 3553 factors and mitigate the sentence in
   an appropriate fashion.” The district court then entered an order amending
   Owusu’s sentence to impose restitution for $11,032.03.
          Owusu timely appealed and we have jurisdiction pursuant to 18
   U.S.C. § 3742 and 28 U.S.C. § 1291. Owusu argues that the district court
   exceeded its statutory authority by setting restitution above the stipulated
   $5,191.33 amount, and that the district court further lacked authority under
   Federal Rule of Criminal Procedure 35(a) to increase the restitution order.
   The government argues that Owusu waived his right to make these
   arguments on appeal because his appeal waiver contained no express
   reservations for sentences exceeding the statutory maximum or beyond the
   district court’s rule 35(a) authority. There is caselaw to the contrary. See, e.g.,
   United States v. Kim, 988 F.3d 803, 811 (5th Cir. 2021) (“[I]t is clear that an
   otherwise valid appeal waiver is not enforceable to bar a defendant’s
   challenge on appeal that his sentence, including the amount of a restitution
   order, exceeds the statutory maximum, notwithstanding the lack of an
   express reservation to bring such a challenge.”); United States v. Thompson,
   417 F. App’x 429 (5th Cir. 2011) (holding that a comprehensive appeal waiver
   did not bar an appeal challenging the district court’s authority under rule 35).
   However, we need not resolve whether Owusu waived this appeal, because
   his arguments fail on the merits. Cf. United States v. Story, 439 F.3d 226, 230
   (5th Cir. 2006) (holding that an appeal waiver does not deprive this court of
   jurisdiction); United States v. Marunda, 731 F. App’x 281, 285 (5th Cir. 2018)
   (noting tension between precedents and reaching merits rather than deciding
   whether a waiver barred challenge to restitution order).




                                           4
Case: 20-50630      Document: 00515997691           Page: 5   Date Filed: 08/27/2021




                                     No. 20-50630


                                          II.
          We review de novo the legality of a restitution award, United States v.
   Maturin, 488 F.3d 657, 659 (5th Cir. 2007), but if the law permits an award,
   we “review the propriety of a particular award for an abuse of discretion.”
   United States v. Hughey, 147 F.3d 423, 436 (5th Cir. 1998). We review for clear
   error the district court’s factual findings supporting the award. United States
   v. Sharma, 703 F.3d 318, 322 (5th Cir. 2012). “A factual finding is clearly
   erroneous only if ‘based on the record as a whole, we are left with the definite
   and firm conviction that a mistake has been committed.’” Id. (quoting United
   States v. Teel, 691 F.3d 578, 585 (5th Cir. 2012)).
          Federal courts have no inherent authority to order restitution as part
   of a criminal sentence; they may do so only pursuant to statutory authority.
   United States v. Espinoza, 677 F.3d 730, 732 (5th Cir. 2012). The district
   court’s award of restitution in this case is governed by 18 U.S.C. § 3556,
   which provides that “[t]he court, in imposing a sentence on a defendant who
   has been found guilty of an offense shall order restitution in accordance with
   [18 U.S.C. §] 3663A, and may order restitution in accordance with [18 U.S.C.
   §] 3663.” In 1982, Congress enacted the Victim and Witness Protection Act,
   codified at 18 U.S.C. § 3663 (“VWPA”), which authorizes district courts to,
   in their discretion, order restitution for crime victims. See 18 U.S.C.
   § 3663(a)(1)(A) (stating that a district court “may order” that a defendant
   make restitution to any victim of an offense). The VWPA requires that a
   court consider the defendant’s financial circumstances before ordering
   restitution. See 18 U.S.C. § 3663(a)(1)(B). In 1996, Congress enacted the
   Mandatory Victims Restitution Act (“MVRA”), which made restitution
   mandatory in certain cases, particularly for crimes of violence and theft with
   identifiable victims who “suffered a physical injury or pecuniary loss.” 18
   U.S.C. § 3663A(c)(1)). The MVRA applies in relevant part to any “offense
   against property under [Title 18], . . . including any offense committed by



                                          5
Case: 20-50630        Document: 00515997691         Page: 6     Date Filed: 08/27/2021




                                     No. 20-50630


   fraud or deceit[.]” 18 U.S.C. § 3663A(c)(1)(A)(ii). Unlike the discretionary
   restitution that the VWPA authorizes, the MVRA prohibits courts from
   considering defendants’ economic circumstances when determining the
   restitution amount. 18 U.S.C. § 3664(f)(1)(A).
          Although restitution for MVRA-covered offenses is mandatory, the
   statute “limits restitution to the actual loss directly and proximately caused
   by the defendant’s offense of conviction. An award of restitution cannot
   compensate a victim for losses caused by conduct not charged in the
   indictment or specified in a guilty plea.” Sharma, 703 F.3d at 323. But “when
   the subject offense involves a scheme, conspiracy, or pattern of criminal
   activity,” that is, where the fraudulent scheme is an element of the
   conviction, “restitution may be awarded to any person who is directly
   harmed by the defendant’s course of criminal conduct.” Hughey, 147 F.3d
   at 437. “When the count of conviction does not require proof of a scheme,
   conspiracy, or pattern, . . . the defendant is only responsible to pay restitution
   for the conduct underlying the offense for which he has been convicted.”
   Maturin, 488 F.3d at 661 (citation and internal quotation marks omitted).
          The restitution statutes provide an exception to these general rules for
   cases in which the defendant has agreed to restitution beyond the amount
   alleged in an indictment. The VWPA provides that “[t]he court may also
   order restitution in any criminal case to the extent agreed to by the parties in
   a plea agreement.” 18 U.S.C. § 3663(a)(3); see also id. § 3663A(a)(3) (“The
   court shall also order, if agreed to by the parties in a plea agreement,
   restitution to persons other than the victim of the offense.”). Accordingly, a
   defendant may consent to restitutionary liability for relevant conduct beyond
   the specific conviction count. See United States v. Miller, 406 F.3d 323, 330
   (5th Cir. 2005).




                                           6
Case: 20-50630       Document: 00515997691           Page: 7     Date Filed: 08/27/2021




                                      No. 20-50630


                                           III.
          Owusu challenges the district court’s second restitution order of
   $11,032.03 as exceeding the statutory maximum. Owusu’s fraud conviction
   is subject to the MVRA, see 18 U.S.C. § 1029(a); id. § 3663A(c)(1)(A)(ii), and
   thus Owusu necessarily is liable for at least $5,121, the amount to which he
   stipulated in his plea agreement. 1 However, in pleading guilty, Owusu agreed
   that restitution “shall be imposed” pursuant to the VWPA. The district
   court therefore had two sources of restitution authority beyond the base
   $5,121 amount: the MVRA and the VWPA.
          The $11,032.03 figure was perhaps permissible under the VWPA. The
   VWPA authorizes a court to order restitution to the extent agreed to in a plea
   agreement. 18 U.S.C. § 3663(a)(3). Section 3663 provides statutory authority
   for the parties to agree that a defendant will pay restitution for relevant
   conduct, and Owusu agreed “that the total sum of restitution involving the
   charged crime and relevant conduct shall be determined by the Government
   and/or the United States Probation Office prior to sentencing.” Crucially,
   Owusu also agreed to pay restitution for “the charged crime and relevant
   conduct.” Owusu’s plea agreement therefore authorized the district court to
   order restitution beyond the amount set out in his conviction offense. See
   Miller, 406 F.3d at 330 (concluding that a defendant consented to restitution
   beyond the conviction count via a plea agreement stating that a sentence
   “may include restitution arising from all relevant conduct”). However, the
   VWPA requires that district courts consider a defendant’s financial
   circumstances before setting restitution, see 18 U.S.C. § 3663(a)(1)(B), and
   Owusu maintains on appeal that the district court did not consider Owusu’s



          1
               Owusu does not dispute that the MVRA applies to his offense and mandates
   liability for at least $5,191.




                                            7
Case: 20-50630         Document: 00515997691               Page: 8       Date Filed: 08/27/2021




                                           No. 20-50630


   financial circumstances at either sentencing hearing. Cf. United States v.
   Harris, 302 F.3d 72, 75 (2d Cir. 2002) (vacating a restitution order under the
   VWPA where the district court failed to affirmatively demonstrate that it had
   considered the defendant’s ability to pay). That leaves the MVRA as the only
   potential authority for the second restitution order.
           The $11,032.03 figure was permissible under the MVRA. Although a
   restitution award under the MVRA typically can encompass only those losses
   that resulted directly from the conviction offense, that scope of liability is
   broadened for offenses that involve a “scheme, conspiracy, or pattern of
   criminal conduct.” Maturin, 488 F.3d at 661. Access device fraud does not
   require proof of a scheme, conspiracy, or pattern of criminal activity as an
   element. 2 See 18 U.S.C. § 1059(a)(5). But where, as here, “a defendant is
   convicted of fraud pursuant to a plea agreement . . . this Court looks beyond
   the charging document, and defines the underlying scheme by referring to
   the mutual understanding of the parties.” United States v. Adams, 363 F.3d
   363, 366 (5th Cir. 2004). In United States v. Arnold, 947 F.2d 1236 (5th Cir.
   1991), the defendant’s count of conviction charged that he caused $23,000
   to be wire-transferred as part of a fraudulent scheme. Id. at 1237. But the
   district court ordered Arnold to pay $669,390 in restitution for his
   involvement in a conspiracy not alleged in the count of conviction. Id. This
   court affirmed because the “context” of Arnold’s guilty plea evinced the
   parties’ mutual understanding that the defendant’s scheme was broader than
   that alleged in the charging document. Id. at 1238 (examining the plea




           2
             The elements of this offense are (1) an intent to defraud, (2) effecting transactions
   with one or more access devices issued to another person, (3) to receive payment(s) or
   thing(s) of value, (4) with a total value of $1,000 or more in a one-year period. See 18 U.S.C.
   § 1029(a)(5).




                                                 8
Case: 20-50630     Document: 00515997691          Page: 9   Date Filed: 08/27/2021




                                   No. 20-50630


   agreement’s language and the parties’ statements during the plea and
   sentencing hearings).
          Owusu’s indictment, guilty plea, and sentencing hearing evince the
   parties’ mutual understanding that his scheme was broader than the one
   count to which Owusu pled guilty, thus enabling restitution above the $5,129
   figure. “We review the indictment, the factual basis, the plea agreement, and
   the statements made during the plea and sentencing hearings to determine
   the mutual understanding reached by [Owusu] and the Government
   regarding the scope of [Owusu’s] scheme to defraud.” Adams, 363 F.3d
   at 367. The indictment alleges that Owusu used two unauthorized credit
   cards between October 30, 2015, and October 30, 2016. Although the plea
   agreement makes no reference to a scheme or pattern of criminal behavior,
   statements made at the initial sentencing hearing suggest that the parties
   understood that Owusu had participated in a credit-card fraud scheme. At
   that hearing, the government discussed Owusu’s involvement in a “scheme”
   with others engaged in credit card fraud. And both the government and
   Owusu further indicated Owusu’s willingness “talk about who was . . . also
   involved in the scheme,” and to “give information on” Owusu’s co-
   conspirators. The district court also stated that Owusu “was part of the
   scheme.” Accordingly, Owusu pled guilty to an offense involving a scheme,
   conspiracy, or pattern of criminal conduct, and thus the MVRA authorizes
   restitution above $5,129.33. Because Owusu’s offense conduct caused
   $11,032.03 in losses to Capital One, the district court’s second restitution
   order does not exceed the statutory maximum.
                                       IV.
         While the MVRA permits the second restitution order, we must also
   determine whether rule 35(a) authorized the district court to amend the
   initial order of $9,950. Federal Rule of Criminal Procedure 35(a) provides




                                        9
Case: 20-50630     Document: 00515997691           Page: 10     Date Filed: 08/27/2021




                                    No. 20-50630


   that, within fourteen days after sentencing, a district court “may correct a
   sentence that resulted from arithmetical, technical, or some other clear
   error.” FED. R. CRIM. P. 35(a). Accordingly, while the MVRA permits the
   second restitution order, the district court had authority to amend the initial
   $9,950 order only if that order was clearly erroneous. In other words, the
   question is whether the MVRA required the district court to set restitution
   at $11,032.03. “Whether the district court had authority to resentence a
   defendant pursuant to Rule 35(a) is a question of law” which we review de
   novo. United States v. Ross, 557 F.3d 237 (5th Cir. 2009).
          Although the district court concluded that the government had
   proven “almost beyond a reasonable doubt” that Owusu’s offense conduct
   caused $11,032.03 in losses to Capital One, the district court nonetheless set
   restitution at $9,950. After the government filed a motion to
   “amend/correct” that order, the district court explained that at the initial
   sentencing it had concluded “that the 11,000-plus number was the correct
   number,” but that it had “reduced it to $9,950” in order to “mitigate the
   impact of the sentence on his [immigration status,] because he has made great
   strides and he’s doing better and I didn’t want to see him . . . get deported
   over $50.” The district court concluded that it had “made a mistake of law”
   in its initial sentence, because it “thought that [it] could apply the 3553
   factors and mitigate the sentence in an appropriate fashion.” The district
   court then entered an order amending Owusu’s sentence to impose
   restitution for $11,032.03.
          Because, as Owusu maintains, the district court did not consider his
   financial circumstances at the initial sentencing hearing, the district court
   necessarily set restitution pursuant to the MVRA. See 18 U.S.C.
   § 3663(a)(1)(B). The issue is therefore whether the district court’s
   consideration of Owusu’s immigration proceedings and the factors listed in
   18 U.S.C. § 3553 constitute clear error under the MVRA. We conclude that



                                         10
Case: 20-50630     Document: 00515997691           Page: 11    Date Filed: 08/27/2021




                                    No. 20-50630


   the district court clearly erred in basing its initial restitution order on the
   § 3553(a) factors and concerns for Owusu’s immigration status, and
   therefore the district court properly exercised its rule 35(a) authority to
   correct that error.
          Section 3664 sets forth the relevant procedures for applying the
   MVRA. This section requires the district court to “order restitution to each
   victim in the full amount of each victim’s losses as determined by the court
   and without consideration of the economic circumstances of the defendant.”
   § 3664(f)(1)(A). This limitation on the factors that a district court can
   consider in imposing restitution makes sense when one compares the
   differing purposes of restitution and § 3553(a). Section 3553(a) focuses on the
   individual criminal defendant, while restitution focuses on the victim.
   “Restitution seeks to compensate the victim for all the direct and proximate
   losses resulting from the defendant’s conduct. . . . The purpose of restitution
   is to put the victim back in the position he or she would have been but for the
   defendant’s criminal conduct.” United States v. Gossi, 608 F.3d 574, 581 (9th
   Cir. 2010). The MVRA therefore does not grant district courts the authority
   to award partial restitution. See United States v. Roper, 462 F.3d 336, 339 (4th
   Cir. 2006) (holding that district courts lack discretion under the MVRA to
   order partial restitution); United States v. Leon-Delfis, 203 F.3d 103, 116 (1st
   Cir. 2000) (“[T]he language of the . . . statutes regarding restitution is plain
   and allows the district court no discretion.”).
          The MVRA’s text also supports this limited scope of consideration.
   In passing the MVRA, Congress deleted the VWPA’s provision allowing
   district courts to consider any pertinent factor in fashioning restitution.
   Compare 18 U.S.C. § 3664(a) (West 1985) (amended 1996), with 18
   U.S.C. 3664(f)(1)(A) (West Supp. 1999). Congress replaced that broad,
   discretionary provision with the requirement that the district court order
   restitution in the full amount of loss to each victim. 18 U.S.C.



                                          11
Case: 20-50630     Document: 00515997691           Page: 12   Date Filed: 08/27/2021




                                    No. 20-50630


   § 3664(f)(1)(A). Further, the MVRA gives district courts only two ways to
   mitigate the impact of restitution orders. They may relax the “manner” or
   schedule of payment based on a defendant’s financial resources, and they
   may apportion the payment among defendants if more than one defendant
   has contributed to the loss. See 18 U.S.C. § 3664(f), (h). Similarly, the MVRA
   prohibits a district court from considering other mitigating factors, such as
   the value of a defendant’s forfeited property, in ordering restitution pursuant
   to § 3664(f)(1)(A)-(B). See United States v. Martinez, 610 F.3d 1216, 1232
   (10th Cir. 2010) (“[W]e conclude that the plain language of the MVRA . . .
   prohibits a district court from considering the value of defendant’s forfeited
   property in initially determining the full amount of restitution.”); United
   States v. Taylor, 582 F.3d 558, 565-68 (5th Cir. 2009) (per curiam); United
   States v. McCracken, 487 F.3d 1125, 1128-29 (8th Cir. 2007) (“[T]he district
   court has no discretion to adjust the total restitution due to the victim based
   on funds held by law enforcement.”); United States v. Bright, 353 F.3d 1114,
   1121 (9th Cir. 2004). The district court therefore lacked authority to base the
   initial restitution order on concerns for Owusu’s immigration proceedings.
   Having recognized this clear error, the district court properly exercised its
   rule 35(a) authority to set restitution at the “full amount” of losses that
   Owusu’s offense conduct caused. 18 U.S.C. § 3664(f)(1)(A).
          Finding no error in the district court’s imposition of $11,032.03 in
   restitution, we AFFIRM.




                                         12